Dismissed and Memorandum Opinion filed December 5, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00910-CV

            IN THE INTEREST OF H.B-S. and C.B-S, CHILDREN

                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 06-CP-0026


               MEMORANDUM                          OPINION
      This is an appeal from an order terminating appellant’s parental rights signed
September 26, 2013. See Tex. R. App. P. 28.4(a)(2)(A). The notice of appeal was
filed October 11, 2013. The appellate record was due within ten days after the
notice of appeal was filed. See Tex. R. App. P. 28.4(a)(1); 35.1(b). The clerk’s
record was filed October 21, 2013, but the reporter’s record has not been filed. On
October 22, 2013, the official court reporter, Ronald F. Vella, notified this court
that appellant had not requested or paid for preparation of the reporter’s record. See
Tex. R. App. P. 34.6(b)(1).
      The record does not reflect that appellant has established indigence or is
presumed to be indigent. See Tex. R. App. P. 20.1(a). Therefore, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant provided this court with proof of
payment for the record by November 1, 2013. See Tex. R. App. P. 37.3(c).
Appellant filed no response to this court’s notice.

      On November 5, 2013, this court ordered appellant to file his brief on or
before November 25, 2013, or we would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). Appellant did not file a brief, request for
an extension of time to file the brief, or any other response to this court’s order.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.




                                           2